              IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                        ASHEVILLE DIVISION
                  CIVIL CASE NO. 1:20-cv-00058-MR


BENSON MOORE,                    )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                       ORDER
                                 )
KENNETH LASSITER, et al.,        )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on the North Carolina Department

of Public Safety’s (“NCDPS”) sealed Notice [Doc. 30] regarding the Court’s

Request for Waivers of Service [see Doc. 20].

      The Complaint passed initial review against Defendants Mike Slagle,

Norma Melton, Brandon Barrier and “J. Campbell,” and the Court initiated

the procedure for waiver of service. [Doc. 19]. Service waivers have been

filed for all of the Defendants except Defendant Campbell, whom NCDPS

has identified as Gladys Jean Campbell. [Doc. 29-1].1 NCDPS is unable to

waive service for Defendant Campbell, who is no longer employed by




1 A Motion to Deem Waivers of Service of Summons Timely Filed is presently pending.
[Doc. 29].


        Case 1:20-cv-00058-MR Document 31 Filed 08/26/21 Page 1 of 3
NCDPS; it has provided this Defendant’s last known addresses under seal.

[See Doc. 30].

      The Clerk will be directed to notify the U.S. Marshal that Defendant

Campbell needs to be served with the summons and Complaint in

accordance with Rule 4 the Federal Rules of Civil Procedure. If Defendant

Campbell cannot be served at the addresses provided by NCDPS, the U.S.

Marshal shall be responsible for locating her home addresses so she may

be served. See 28 U.S.C. § 1915(d) (in actions brought in forma pauperis

under § 1915(d), “[t]he officers of the court shall issue and serve all process,

and perform all duties in such cases”); Fed. R. Civ. P. 4(c)(3) (“At the

plaintiff’s request, the court may order that service be made by a United

States Marshal or deputy marshal or by a person specially appointed by the

court. The court must so order if the plaintiff is authorized to proceed in forma

pauperis under 28 U.S.C. § 1915….”).

      If the U.S. Marshal is unable to obtain service on Defendant Campbell,

the U.S. Marshal shall inform the Court of the reasonable attempts to obtain

service. The U.S. Marshal shall not disclose Defendant’s home address to

the pro se incarcerated Plaintiff and shall file any document containing such

address under seal.


                                       2



        Case 1:20-cv-00058-MR Document 31 Filed 08/26/21 Page 2 of 3
      The Clerk of Court will be instructed to update the Court file with

Defendant Campbell’s correct name as reflected in this Order.

      IT IS THEREFORE ORDERED that the U.S. Marshal shall use all

reasonable efforts to locate and obtain service on Defendant Gladys Jean

Campbell. If the U.S. Marshal is unable to obtain service on Defendant

Campbell, the U.S. Marshal shall inform the Court of the reasonable attempts

to obtain service.

      The Clerk is respectfully instructed to mail a copy of the Complaint

[Doc. 2], the Sealed Notice containing Defendant Campbell’s last known

address [Doc. 30], and this Order to the U.S. Marshal.

      IT IS FURTHER ORDERED that the Clerk is instructed to substitute

Defendant J. Campbell’s name in the Court’s records as Gladys Jean

Campbell.

      IT IS SO ORDERED.
                         Signed: August 26, 2021




                                          3



        Case 1:20-cv-00058-MR Document 31 Filed 08/26/21 Page 3 of 3
